Title: From James Madison to George Nicholas, 15 March 1793
From: Madison, James
To: Nicholas, George


Dear Sir
Philada. Mar: 15 1793.
The inclosed list of Acts passed at the late Session will be a clue to most of the business which employed it. Some of the most interesting objects presented for consideration were either not taken up or not pursued into effect. In this number is the plan reported by the Secretary of the Treasury for paying off the public debt, which you will probably h⟨ave⟩ seen in the Newspapers. A proposition for varying the provision for the Western defence was brought to a final decision & failed. Two subjects which have been particularly interesting are the inquiries into the War & Treasury departments. The Report of the Committee last Session on the former underwent revision & Alteration in a second Report, which has not been decided on. The other inquiry was suggested by some casual light on certain pecuniary operations which were unknown & unsuspected by the body of the ⟨house⟩ of Representatives. It produced long & elaborate reports ⟨from the⟩ Head of the Treasury, which were so far unsatisfactory ⟨…⟩ & particularly to Mr. Giles, that he presented the resolutions ⟨in⟩closed. The Session was too near its close for a proper discussion ⟨and⟩ it is very unfortunate that they were offered. You wil⟨l⟩ find the result also inclosed. An accurate knowledge of all the circumstances under which it took place, but which can not here be detailed, will render it of little estimation with impartial & judicious people. In order to give you some view of the merits of the case, I shall inclose as much of the printed debates as the privilege of franking will permit.
Our accounts from abroad are not of very late date nor of a very decisive cast. It is still a problem whether war will take place between England & France. The war in which the latter is at present engaged seems likely to be pushed by her enemies during the ensuing campaign. As yet her conduct has been great both as free and a martial nation. We hope it will continue so, and finally baffle all her enemies, who are in fact the enemies of human nature. We have every motive in America to pray for her success, not only from a general attachment to the liberties of mankind, but from a peculiar regard to our own. The symtoms of disaffection to Republi⟨can go⟩vernment have risen & subsided among us in such visible ⟨co⟩rrespondence with the prosperous and adverse accounts from the French Revolution, that a miscarriage of it would threaten us with the most serious dangers to our present forms & principles of our Governments.

I can give you [no] information from Spain with regard to the Mississippi. The first despatches to Mr. S. having been lost with the Ship that carried them, it is but lately that he has undertaken the Mission.
I shall set out in a day or two for Virginia, where I expect to remain through the summer at least. If any thing should occur worth troubling you, and opportunities not be wanting, I shall drop you a line, and always receive with pleasure any similar communication, being with great & sincere esteem Dear Sir, Your Mo: Obedt. friend & servt.
Js. Madison Jr
